DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group I and Species I in the reply filed on 2/25/2022 is acknowledged.
Claims 7 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group/Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/25/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farnworth et al. (US 2004/0113283 A1, hereinafter “Farnworth”).
Regarding independent claim 1, Farnworth discloses a method for dicing a semiconductor substrate 12PGA (“semiconductor wafer”- ¶0265) into a plurality of dies 10PGA (“a plurality of semiconductor dice”- ¶0265), wherein the semiconductor substrate 12PGA comprises a front side 20PGA (“circuit side”- ¶0265) provided with a plurality of device areas (i.e., “integrated circuits”- ¶0265), a back side 22PGA (“back side”- ¶265), and a plurality of through substrate vias 68PGA (“conductive vias”- ¶0267) (see Fig. 19A), the method comprising: 
defining, from the front side 20PGA of the semiconductor substrate 12PGA, at least one trench 28PGA (“trenches”- ¶0268) to be formed between adjacent device areas (see Fig. 19B); 
forming the at least one trench 28PGA, from the front side 20PGA of the semiconductor substrate 12PGA, such that a major portion of a thickness of the semiconductor substrate 20PGA is removed in the at least one trench 28PGA, thereby leaving a minor portion of the thickness of the semiconductor substrate 20PGA underneath the at least one trench 28 PGA (see Fig. 19B); 
arranging a protective layer 36PGA (“polymer layer”- ¶0268) [or 26PGA (which is analogous to 26A “dicing tape”- ¶0202)] on the front side 20PGA of the semiconductor substrate 12PGA, the protective layer 36PGA covering at least a plurality of device areas (see Fig. 19B and Fig. 19F); 

processing the back side 22PGA of the semiconductor substrate 12PGA to form at least one contact 79PGA (“non-oxidizing layers”- ¶0272), the contact 79PGA contacting at least one through substrate via 68PGA (see Figs. 19E and 20E); 
etching, from the back side 22PGA of the semiconductor substrate 12PGA, through the minor portion of the thickness of the semiconductor substrate 12PGA underneath the at least one trench 28PGA, thereby separating the semiconductor substrate 12PGA into a plurality of device areas arranged underneath the protective layer 36PGA (¶¶0138-0141, 0269) (see Figs. 19B-19C); and 
dicing the semiconductor substrate 12PGA into the plurality of dies 10T-PGA (“thinned dice”- ¶0269) (¶0273) (see Fig. 19F).
Regarding claim 11, Farnworth discloses wherein thinning the semiconductor substrate 12PGA further comprises revealing at least one through substrate via 68PGA (¶0270) (see Figs. 19C-19D).
Regarding claim 12, Farnworth discloses wherein the method further comprises: 
prior to the step of processing the back side 22PGA of the semiconductor substrate 12PGA, forming, from the back side 22PGA of the semiconductor substrate 12PGA, an opening (i.e., the space once occupied by the portion of insulating layer 78PGA which is removed in Fig. 20D- ¶0270, which is below remaining portions of insulating layer 78PGA which are part of via 68PGA) underneath at least one through 
Regarding claim 13, Farnworth discloses wherein processing the back side 22PGA of the semiconductor substrate 12PGA to form the at least one contact 79PGA further comprises: 
forming a passivation layer 38PGA (“polymer layer”- ¶0271) on the back side 22PGA of the semiconductor substrate 12PGA (see Fig. 20D); 
patterning the passivation layer 38PGA underneath the at least one through substrate via 68PGA to form an opening (i.e., the space filled by via 68PGA within layer 38PGA) exposing at least a portion of the at least one through substrate via 68PGA, since layer 38PGA creates a pattern when it is formed on the back side 22PGA of substrate 12PGA (see Fig. 20D); and 
forming a contact 79PGA contacting the exposed portion of the at least one through substrate via 68PGA (see Fig. 20E).
Regarding claim 14, Farnworth discloses wherein the semiconductor substrate 12PGA (which is analogous to substrate 14A) comprises Si (¶¶0188, 0265).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Farnworth.

claim 2, Farnworth discloses wherein the at least one trench 28PGA has a width (see Fig. 19B).
Farnworth does not expressly disclose wherein the width of the at least one trench is in a range of 0.5 to 50 µm.
However, it would have been obvious to form the width of the at least one trench within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 3, Farnworth discloses wherein the minor portion of the thickness of the semiconductor substrate 12PGA underneath the at least one trench 28PGA has a thickness.
Farnworth does not expressly disclose wherein the thickness of the minor portion is in a range of 0.3 to 100 µm.
However, it would have been obvious to form the thickness of the minor portion within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Farnworth in view of Kida et al. (US 2005/0282360 A1, hereinafter “Kida”).
Regarding claim 4, Farnworth discloses wherein the at least one trench 28PGA comprises a single trench 28PGA extending between the adjacent device areas.
Farnworth does not expressly disclose wherein the at least one trench comprises two parallel trenches extending between the adjacent device areas.
Kida discloses a method of dicing a semiconductor substrate 1 (“semiconductor wafer”- ¶0053) comprising forming at least one trench between adjacent device areas 2 (“chip areas”- ¶0053) wherein the at least one trench comprises a single trench (¶0067) (see Figs. 8 and 11A-11B) or two parallel trenches (¶0066) (see Figs. 7 and 10A-10B) extending between the adjacent device areas 2, and wherein the at least one trench is used to dice the semiconductor substrate (¶0070) (see Figs. 5-12B).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Farnworth such that wherein the at least one trench comprises two parallel trenches extending between the adjacent device areas as taught by Kida for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06), specifically utilizing a suitable and well-known configuration of forming the at least one trench between adjacent device areas to eventually dice the semiconductor substrate which is associated with a method that can increase the number of semiconductor chips obtained from a piece of semiconductor wafer (Kida ¶0028).
Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Farnworth in view of Marinov et al. (US 2019/0057891 A1, hereinafter “Marinov”).
Regarding claim 5, Farnworth discloses wherein arranging the protective layer 26PGA comprises depositing a bonding material 26PGA on the front side 20PGA of the semiconductor substrate 12PGA (see Fig. 19F).
Farnworth does not expressly disclose wherein arranging the protective layer further comprises attaching a carrier wafer to the bonding material.
Marinov discloses a method for dicing a semiconductor substrate 300 (“wafer”-¶¶0041, 0193) comprising arranging a protective layer 374/600 (collectively 374 “adhesion” and 600 “carrier”- ¶0193) on the semiconductor substrate 300 wherein arranging the protective layer 374/600 comprises depositing a bonding material 374 on a front side (i.e., the bottom side of 300) of the semiconductor substrate 300, and attaching a carrier wafer 600 to the bonding material 374, wherein the carrier wafer 600 is a light transparent wafer (¶0187), and dicing the semiconductor substrate 300, wherein dicing the semiconductor substrate 300 into a plurality of dies comprises separating the bonding material 374 of the protective layer 374/600 from the front side of the semiconductor substrate 300 (¶¶0194, 0209)(see Figs. 11 and 15).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Farnworth such that wherein arranging the protective layer further comprises attaching a carrier wafer to the bonding material, wherein the carrier wafer is a light transparent wafer, and wherein dicing the semiconductor substrate into the plurality of dies comprises separating the bonding material of the protective layer from the front side of the semiconductor 
Regarding claim 6, the combined teachings, particularly Farnworth discloses wherein dicing the semiconductor substrate 12PGA into the plurality of dies 10PGA comprises separating the bonding material 26PGA of the protective layer 26PGA from the front side 20PGA of the semiconductor substrate 12PGA (see combined teachings above in the rejection of claim 5).
Regarding claim 8, the combined teachings, particularly Marinov discloses wherein the carrier wafer 600 is a light transparent wafer (¶0187).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Farnworth in view of Frohberg et al. (US 2012/0313176 A1, hereinafter “Frohberg”).
Regarding claim 9, Farnworth discloses wherein defining the at least one trench 28PGA to be formed between adjacent device areas comprises: 
forming a etch mask (i.e., “etch mask”- ¶0122) on the front side 20PGA of the semiconductor substrate 12PGA covering a plurality of device areas; and 
patterning the etch mask thereby defining the at least one trench 228PGA between the adjacent device areas (¶¶0122, 0194, 0268).
Farnworth does not expressly disclose wherein the etch mask is a photoresist.
Frohberg discloses a method comprising etching layers using an etch mask 213 (“etch mask”- ¶0039), wherein the etch mask 213 is a photoresist (¶0039) (see Figs. 2f-2e).

Regarding claim 10, the combined teachings, particularly Farnworth discloses wherein forming the at least one trench 28PGA comprises etching the at least one trench 28PGA, from the front side 20PGA of the semiconductor substrate 12PGA, using the photoresist (see combined teachings above in claim 9 rejection) as an etch mask (¶¶0122, 0194, 0268).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Uzoh et al. (Patent No. 9,741,620 B2), which discloses a discloses a method for dicing a semiconductor substrate into a plurality of dies comprising forming trenches partially into a semiconductor substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/Primary Examiner, Art Unit 2895